Mr. Justice Scott, dissenting: It is to be observed that there' is no direct evidence of any witness to any fraud practiced or undue influence used by Fr. Lee. If the execution of the deed, the transfer of the notes and certificate of deposit and the execution of the will be regarded as one transaction, then the evidence of his activity in securing the execution of the deed and of the will and the evidence of the fiduciary relation raise the only valid presumption against the legality of the gift of personal property. If, however, the testimony of Mrs. Cope and Henry Sandehouse be true, Mrs. Knapp deliberately and of her own free will gave to the priest the notes and certificate of deposit. Their evidence as to what occurred at the Kippp residence is not contradicted, and, so far as the personal property is concerned, the only question seriously considered either by the circuit court or by the Appellate Court was as to whether this evidence of these two witnesses overcame the presumption which both the chancellor and the Appellate Court held existed against the validity of the transfer, and enabled the chancellor to say rightfully that the charge of fraud and undue influence was not established by a preponderance of the evidence. No attack was made upon the reputation of either of these witnesses for truth and veracity. They seem to have testified frankly. Their statements were not unreasonable and do not appear to pie to have been unworthy of belief. Certain circumstances were sworn to by other witnesses which tended to cast discredit upon their testimony as to immaterial matters, and it appears that Sandehouse upon a previous trial had made a statement which was inconsistent with his evidence given upon this trial, to the effect that he was at the Knapp house on Friday, April 22, 1904, the day upon which it is claimed' the gift was made. Mrs. Kinsella, who was called by Mrs. Gilmore, however, testified that Mr. Sandehouse was there on the day and at the time when it is contended the notes and certificate were transferred. It is therefore not improbable that his earlier statement was a mistaken one. The chancellor, moreover, heard and saw these witnesses, and it seems to me that he was better able than either the Appellate Court or this court to say whether the testimony of Mrs. Cope and Mr. Sandehouse was false. In Beall v. Dingman, 227 Ill. 294, we used language as follows: “The rule in chancery cases tried without a jury upon oral evidence is, as has been often stated by this court, that great weight should be attached to the findings of the chancellor, and his findings will not be reversed unless clearly and palpably contrary to the weight of the testimony.’’ I think the decree entered by the chancellor could not be reversed if due regard was given to the law so stated. He based his finding upon the testimony of two witnesses, whose reputations were not attacked, one of whom was not contradicted at all as to material matters, and the other of whom was contradicted as to such matters only by proof of an earlier statement of his own, which may have been a mistaken one. For us to say that their testimony was wholly untrue when the chancellor placed credence therein is to fail to apply the rule that requires us to give weight to his finding upon the 'facts where the witnesses testify before him. The judgment of the Appellate Court should be reversed and the decree of the circuit court should be affirmed.